Dear Dr. Kyle:
You requested that we reconsider Op.Atty.Gen. 01-350 to the Board of Commissioners (the "Board") of the St. George Fire Protection District No. 2 (the "District"), regarding the procedures to be followed to increase ad valorem taxes after a reassessment.  Upon reconsideration it appears from the resolutions of the Board that the District's ad valorem millage was increased to 9.58 mills and not 10.0 mills, as was our understanding.  Accordingly, Op.Atty.Gen. 01-350 was based upon an incorrect understanding of the facts involved and is hereby recalled.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ____________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH
cc: Mr. Henry D.H. Olinde, Jr.
Date Released: November 8, 2001